Citation Nr: 0605189	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-36 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from July 24, 1961 to January 23, 1962, with subsequent 
unverified periods of ACDUTRA.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 RO rating decision, which denied 
service connection for hearing loss and tinnitus.  In the 
appellant's VA Form 9 (Appeal to Board of Veterans' Appeals), 
received in October 2004, the appellant indicated that he was 
only appealing the issue of hearing loss.  


FINDING OF FACT

The appellant's currently demonstrated hearing loss is shown 
to be the result of acoustic trauma during his ACDUTRA 
service.


CONCLUSION OF LAW

The appellant's hearing loss is due to injury that was 
incurred in service.  38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The term "active service" includes active duty, any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The appellant contends that his current hearing loss is 
attributable to acoustic trauma suffered during service.  He 
asserts that his duties in the Marine Corps Reserve consisted 
of six months of basic training, five years of ready Reserve, 
and three years of standby Reserve.  He indicated that during 
basic training and ready Reserve he was exposed to the firing 
of weapons.  

The available service medical records in the file do not 
document any complaints, clinical findings, or diagnosis of 
hearing loss.  Such records include physical examination 
reports completed in January 1961, July 1961, January 1962, 
June 1964, and June 1965.  The appellant does not contend 
that he engaged in combat during service, nor do the 
available service records show combat involvement.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.  

It was not until the appellant underwent a private 
audiological examination in October 2003 that the record 
reflects a diagnosis of hearing loss.  Audiogram findings at 
that time indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  15, 
15, 35, 50, and 55 in the right ear; and 15, 20, 40, 50, and 
55 in the left ear.  The appellant described being subjected 
to the loud noise of various weapons' fire, including M-1s, 
M-60 machine guns, 2.5 rocket launchers, recoil-less rifles, 
as well as detonating TNT explosives.  He claimed that he did 
not have noise protection throughout this time.  The 
audiologist diagnosed the appellant with bilateral, 
moderately severe high frequency sensorineural hearing loss, 
as shown by audiologic testing.  The audiologist also opined 
that "[a]fter reviewing service records and noting potential 
noise levels, it is as likely as not that [the appellant's] 
hearing loss and tinnitus are the result of noise exposure 
while serving in the military."  

After reviewing the evidence of record and the contentions of 
the appellant, the Board finds that his hearing loss is 
related to acoustic trauma during service.  

The Board acknowledges the existence of a prolonged period of 
time between the appellant's period of service and medical 
evidence of hearing loss.  There is only the single private 
medical opinion of record that addresses whether the 
appellant's currently demonstrated hearing loss, which meets 
the standards of 38 C.F.R. § 3.385, was incurred as a result 
of acoustic trauma during service.  The private audiologist 
indicated that he had had the benefit of review of the 
appellant's service records.  While it is not clear what 
records he had had access to in rendering his opinion, the 
appellant's history given at the time of the private 
examination appears to be credible.  The private medical 
opinion apparently reflects a belief that noise exposure may 
not necessarily manifest in hearing loss until many years 
later.  There is no other contradictory medical opinion of 
record.  

Despite the number of years that has passed prior to medical 
evidence demonstrating the existence of hearing loss, service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  In this particular case, 
as noted, there is medical evidence linking the appellant's 
currently demonstrated hearing loss to acoustic trauma during 
his ACDUTRA service.  Accordingly, the Board finds that the 
evidence supports the appellant's claim of service 
connection.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.303.


ORDER

Service connection for hearing loss is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


